1                                                                           FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON

2
                                                                  Aug 05, 2019
3                       UNITED STATES DISTRICT COURT                   SEAN F. MCAVOY, CLERK

                       EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                 No. 4:19-cr-06022-SMJ
5
                                 Plaintiff,    ORDER GRANTING THE
6                                              GOVERNMENT’S MOTION TO
                 v.                            DISMISS INDICTMENT
7
     NATANAEL ROJAS-ROSAS, also
8    known as Adrian Rojas-Rosas,

9                                Defendant.

10
           Before the Court, without oral argument, is the United States’ Motion to
11
     Dismiss Indictment, ECF No. 35, and related motion to expedite, ECF No. 36. The
12
     Government seeks the Court’s leave to dismiss the Indictment, ECF No. 1, without
13
     prejudice pursuant to Federal Rule of Criminal Procedure 48(a). Having reviewed
14
     the pleadings filed in connection with the motion, the Court grants the Government
15
     leave to dismiss the Indictment. The Court makes no judgment as to the merit or
16
     wisdom of this dismissal.
17
           Accordingly, IT IS HEREBY ORDERED:
18
           1.    The United States’ Motion to Dismiss Indictment, ECF No. 35, and
19
                 related motion to expedite, ECF No. 36, are GRANTED.
20
           2.    The Indictment, ECF No. 1, is DISMISSED WITHOUT

     ORDER GRANTING THE GOVERNMENT’S MOTION TO DISMISS
     INDICTMENT - 1
1                PREJUDICE.

2          3.    All dates, deadlines, and hearings are STRICKEN, and all pending

3                motions are DENIED AS MOOT.

4          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

5    provide copies to all counsel, the U.S. Probation Office, and the U.S. Marshals

6    Service.

7          DATED this 5th day of August 2019.

8                      ___________________________
                       SALVADOR MENDOZA, JR.
9                      United States District Judge

10

11

12

13

14

15

16

17

18

19

20

     ORDER GRANTING THE GOVERNMENT’S MOTION TO
     DISMISS INDICTMENT - 2
